Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Claims 1, 3, 6, 8-11, 13-14 and 18-20 have been amended.

Claims 1-20 are pending.



Response to Arguments
Applicant’s arguments with respect to the pending claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Smith et al (USPN 8,711,721).



a.	Per claim 1, Smith et al teach an apparatus, comprising: 
a processor (col.4 lines 39-50); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (col.17 lines 52-61), comprising:
 
receiving information indicative of an emergency condition in a defined area, wherein the emergency condition is one of emergency conditions (col.3 line 42-col.4 line 36—indication of severe and alert conditions in a geographical area); and 

transmitting a command to network equipment for the defined area to cause base station equipment to switch communication for the emergency condition to a first wireless communication channel with a mobile device of mobile devices (Figures 6-8, col.6 lines 4-23 and 51-67, col.7 line 48-col.8 line 31, col.20 lines 54-62, col.24 lines 46-57, col.49 lines 1-35—command to cause base station to allocate a wireless communication channel for emergency condition with a mobile device), wherein the command identifies a first frequency for the mobile device to employ for a first defined application for the emergency condition, wherein the command further identifies a second frequency for the mobile device to employ for a second defined application for the emergency condition, and wherein the first wireless communication channel was designated for use for the emergency conditions prior to occurrence of the emergency condition (Figures 34, col.8 lines 12-31, col.8 line 63-col.9 line 6, col.11 lines 5-38, col.13 lines 20-50, col.21 lines 9-22, col.31 lines 29-45—selected frequencies for allocating emergency conditions to designated channels according to resource capacity).

Claims 14 and 18 contain limitations that are substantially equivalent to the limitations of claim 1, and are therefore rejected under the same basis. 
b.	Per claim 2, Smith et al teach the apparatus of claim 1, wherein the mobile device is associated with a subscriber identity of respective subscriber identities, and wherein the operations further comprise: analyzing a repository comprising data identifying the mobile devices associated with the respective subscriber identities; and based on a result of the analyzing, determining that the mobile device is a device associated with the subscriber identity of the respective subscriber identities assigned to provide the response to the emergency col.4 line 39-col.5 line 32, col.8 line 13-col.9 line 21, col.10 lines 16-48, col.16 line 25-col.17 line 20, col.18 lines 17-27, col.19 lines 39-64—subscriber user profile stores with associated device data and emergency information).
Claims 15 and 19 contain limitations that are substantially equivalent to the limitations of claim 2, and are therefore rejected under the same basis. 
c.	Per claim 3, Smith et al teach the apparatus of claim 2, wherein transmitting the command is based on switching from a second wireless communication channel via which the base station equipment was communicating with the mobile device prior to the receiving information indicative of the emergency condition in the defined area (col.8 lines 12-46, col.8 line 63-col.9 line 60, col.11 lines 5-61, col.12 lines 23-40).
Claims 16 and 20 contain limitations that are substantially equivalent to the limitations of claim 3, and are therefore rejected under the same basis. 
d.	Per claim 4, Smith et al teach the apparatus of claim 1, wherein the first wireless communication channel is a communication channel designated for emergency response communications (col.12 lines 23-40).
e.	Per claim 5, Smith et al teach the apparatus of claim 1, wherein the information indicative of the emergency condition in the defined area is received by the apparatus as a result of an emergency computer executable application being initiated by the mobile device in the defined area or by a second mobile device of the mobile devices in the defined area (col.12 lines 7-22 and 49-61, col.49 lines 1-35).  
Claim 17 contain limitations that are substantially equivalent to the limitations of claim 5, and are therefore rejected under the same basis. 
f.	Per claim 6, Smith et al teach the apparatus of claim 1, wherein the transmitting the command comprises transmitting the command to the base station equipment to enable the mobile devices to communicate with one another via the first wireless communication channel (col.12 lines 7-22 and 49-61).  
g.	Per claim 7, Smith et al teach the apparatus of claim 1, wherein the operations further comprise selecting the first wireless communication channel from wireless communication channels allocated for emergency response communication, and wherein the selecting is performed prior to the transmitting (col.8 lines 12-31, col.8 line 63-col.9 line 6, col.11 lines 5-61, col.12 lines 23-40, col.13 lines 20-50, col.21 lines 9-22,).   
h.	Per claim 8, Smith et al teach the apparatus of claim 1, wherein the command causes the base station equipment to send the communication with an instruction to provide the response to the emergency condition for a limited duration of time specified by the command (col.10 line 58-col.11 line 3, col.13 line 65-col.14 line 9).  
i.	Per claim 9, Smith et al teach the apparatus of claim 8, wherein the command causes the base station equipment to send the communication with an instruction to provide the response to the emergency condition for a specified application executed via the mobile device (col.14 line 62-col.15 line 15, col.18 line 37-col.19 line 64).  
j.	Per claim 10, Smith et al teach the apparatus of claim 8, wherein the command further causes the base station equipment to send the communication for the mobile device via a second wireless communication channel distinct from the first wireless communication channel (col.27 line 22-col.28 line 29).  
k.	Per claim 11, Smith et al teach the apparatus of claim 1, wherein the command further causes the base station equipment to send re-attachment information to the mobile device enabling the mobile device to re-attach to the base station equipment to communicate via the first wireless communication channel (col.7 line 65-col.8 line 46, col.12 lines 49-61).  
l.	Per claim 12, Smith et al teach the apparatus of claim 1, wherein the operations further comprise updating a data store to comprise device identities for the mobile devices and application identities for computer executable applications being executed by the mobile devices (col.19 lines 23-64, col.23 line 4-col.24 line 18, col.32 lines 49-63).  
m.	Per claim 13, Smith et al teach the apparatus of claim 1, wherein receiving the information indicative of the emergency condition comprises receiving the information via a control center device communicatively coupled to the mobile device and the apparatus (col.16 line 12-col.17 line 51, col.29 lines 6-39).




Conclusion
III.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448